DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed on October 22, 2021 for the application filed August 2, 2019 which claims priority to a provisional application filed on August 6, 2018. Claims 1, 4 and 15 have been amended. Claims 1-24 are currently pending and have been examined.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “and” after the “automatically” step which should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “of the user food and beverage consumption input based on the determined likelihood” which is unclear. It appears that the Applicant did not properly amend the claim.  For the purposes of examination, this limitations is construed as reciting the subject matter of claim 1 which recites “automatically suggesting a new portion size value of the user food and beverage consumption input based on the determined likelihood”.

Claims 16-24 are rejected based on their dependency on claim 15.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-14 are directed towards a system for streamlined nutrition tracking (i.e. a machine) which is a statutory category.  Claims 15-24 are directed towards a method for streamlined nutrition tracking (i.e. a process) which is a statutory category. Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an  
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1 and 15 are determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the representative claim 1 is identified as: 
a memory device programmed with computer-executable instructions corresponding to a streamlined nutrition tracking application; 
a hardware processor configured to execute the computer-executable instructions so as to execute the streamlined nutrition tracking application on a user device, the application configured to: 
receive an input of a user's demographic parameters; 
calculate a basic metabolic rate based on the input of the user's demographic parameters; 
calculate an adjusted metabolic rate based on the input of the user's lifestyle parameters and norms; 
output a nutritional user interface that comprises streamlined nutritional options derived from a database and one or more fields that enable the user to provide user food or beverage consumption input based on the streamlined nutritional options; 
receive, from the nutritional user interface, user food or beverage consumption input based on the streamlined nutritional options, wherein at least one of the user food 
determine a likelihood that the selection of the portion size value is an accurate estimation of the quantity of food or beverage ingested by the user based on an application of a machine learning model to the user's demographic parameters and the portion size value, said machine learning model is based on the aggregated food or beverage consumption inputs of users, wherein the aggregated food or beverage consumption inputs comprise responses from the plurality of users of a portion size value on the standardized scale associated with a known quantity of food or beverage
automatically suggest a new portion size value of the user food or beverage consumption input based on the determined likelihood; and
receive an indication of an acceptance or rejection of the new portion size value; 
finalize the user food or beverage consumption input based on the indication; and
output nutritional performance data to the user based on the adjusted metabolic rate and the adjustment of the user food or beverage consumption input, the nutritional performance data comprising a graph or chart that indicates nutritional consumption of the user over time.
 The identified limitations in the identified abstract idea fall within the subject matter grouping of certain methods of organizing human activity. The abstract idea is a method of providing nutritional options for a user, tracking a user’s nutritional consumption, requesting a user adjust their nutritionist consumption and provide 
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular 
Insignificant extra-solution activity to the judicial exception. The additional limitations of receiving user inputs and indications do not add a meaningful limitation to the method as they are the insignificant extra-solution activity of gathering data;
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements a memory device programmed with computer-executable instructions corresponding to a streamlined nutrition tracking application”, “a hardware processor configured to execute the computer-executable instructions so as to execute the streamlined nutrition tracking application on a user device, the application configured to”, “user interface”, “automatically” and “machine learning model” and “derived from a database” are considered to be similar to adding the words “apply it” with the judicial exception, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea because the claims recite only the idea of a solution or outcome and fail to recite details of how a solution to a problem is accomplished (how metabolic rates are calculated, how requests are determined and how performance data is determined). 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory device, hardware processor, user interface and database to perform steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The additional elements of receiving input are considered to be well understood, routine and conventional activities performed in computing as evidenced by MPEP §2106.05. The additional elements of using machine learning models is also considered to be a well understood routine and conventional use of generic machine learning as this limitation is recited at a high level of generality and does not provide a significant limitation to the claim. This is evidenced by the cited reference Hadad and Akogo. Thus the claims are not patent eligible

Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-24 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Prisk (U.S. Pub. No. 2017/0053551) in view of Landers (U.S. Pub. No. 2013/0138230) and Akogo et al. (FoodEstNet: Estimating True Food Consumption with Machine Learning).
Regarding claim 1, Prisk discloses a streamlined nutrition tracking user interface system (Paragraphs [0094] and [0123]), the system comprising: 
a memory device programmed with computer-executable instructions corresponding to a streamlined nutrition tracking application (Paragraph [0123] and [0125]-[0126]); 
Paragraphs [0123]-[0124] and [0126]): 
receive an input of a user's demographic parameters (Paragraph [0048] discusses receiving user information including height, weight, age and gender.); 
calculate a basic metabolic rate based on the input of the user's demographic parameters (Paragraph [0051] and [0053]-[0055] discusses first calculating a user’s basal metabolic rate based on the user’s height, weight, age, and sex.); 
calculate an adjusted metabolic rate based on the input of the user's lifestyle parameters and norms (Paragraphs [0059]-[0065] discuss adjusting the basal metabolic rate based on the user’s activity factor and goals, construed as lifestyle parameters and norms, which is obtained from the user.); 
output a nutritional user interface that comprises streamlined nutritional options derived from a database and one or more fields that enable the user to provide user food or beverage consumption input based on the streamlined nutritional options (Paragraphs [0073]-[0076] discuss providing a user interface for adding foods to a meal or removing foods from a meal. The user interface may organize lists of foods into the categories of proteins, carbs, fats, and supplements. The lists of foods may include a name of the food and an amount of the food (i.e., a weight of the food). Also see paragraph [0132] and fig. 4.); 
receive, from the nutritional user interface, user food or beverage consumption input based on the streamlined nutritional options (Paragraphs [0073]-[0077] discuss creating a meal by adding food via the user interface. Each food includes a corresponding amount of leucine, calories and each macronutrient per unit weight. Creating a meal is construed a food consumption. Also see paragraphs [0132]-[0133] and fig. 5.), 


automatically suggest a new portion size value of the user food or beverage consumption input Paragraphs [0077]-[0079] discuss alerting a user, if the amounts of leucine, calories and each macronutrient are not within a threshold amount of the target amount.);  and 


output nutritional performance data to the user based on the adjusted metabolic rate and the user food or beverage consumption inputParagraphs [0080] and [0134] discuss displaying he amount of Leucine, protein, fat, carbs and calories included in the meal as compared to the target amounts of Leucine, protein, fat, carbs and calories, construed as performance data. The targets are based on the basal metabolic rate and adjusted basal metabolic rate and based on the current amounts of food added to the meal, which would include the adjustments made to the meal to stay within a threshold of the targets.).
Prisk does not appear to explicitly disclose wherein at least one of the user food or beverage consumption input comprises a selection of a portion size value on a standardized scale; determine a likelihood that the selection of the portion size value is an accurate estimation of the quantity of food or beverage ingested by the user based on an application of a machine learning model to the user's demographic parameters and the portion size value, said machine learning model is based on the aggregated food or beverage consumption inputs of users, wherein the aggregated food or beverage consumption inputs comprise responses from the plurality of users of a portion size value on the standardized scale associated with a known quantity of food or beverage; that the suggested new portion size value is based on the determined likelihood; receive an indication of an acceptance or rejection of the new portion size value; finalize the user food or beverage consumption input based on the indication; or the nutritional performance data comprising a graph or chart that indicates nutritional consumption of the user over time.
Landers teaches that it was old and well known in the art of managing health and fitness at the time of the filing that at least one of the user food or beverage consumption input comprises a selection of a portion size value on a standardized scale (Landers, paragraph [0100], The user may place more or less food 52 on the plate 48, e.g., with portion control buttons 54 a, 54 b. Also see fig. 8.); 
determine a likelihood that the selection of the portion size value is an accurate estimation of the quantity of food or beverage ingested by the user based on the user's the portion size value (Landers, paragraph [0125], Further, the system 10 can compensate(s) for user inaccuracies in food portion size estimates by assessing the user's energy balance including his/her intrinsic metabolism and adjusting the food estimates accordingly or simply automatically increasing or decreasing the food intake units, e.g., daily.); 
automatically suggest a new portion size value of the user food or beverage consumption input based on the determined likelihood (Landers, paragraph [0125], Further, the system 10 can compensate(s) for user inaccuracies in food portion size estimates by assessing the user's energy balance including his/her intrinsic metabolism and adjusting the food estimates accordingly or simply automatically increasing or decreasing the food intake units, e.g., daily.)
receive an indication of an acceptance or rejection of the new portion size value (Landers, paragraph [0101], In an embodiment, the user may enter a “proposed” meal to determine the meal's effect on the user's fitness goals. The user may then edit the proposed meal or change the proposed meal into an actual meal, e.g., after the meal is consumed. In an embodiment, the impact of the proposed meal on the user's food and caloric balance can be demonstrated by the knife 50 progressively filling with a color scheme which matches the color scheme and the degree of filling of the plate 48. Thus before the user enters the content of the meal into the application 12, the effect of the proposed meal can be seen by reviewing how much color the knife 50 has filed in. Reducing a food portion size can decrease the percentage of the knife 50 coloring. A fully colored knife 50 can be used to correspond to a fully colored food circle 20.); 
finalize the user food or beverage consumption input based on the indication (Landers, paragraph [0101], In an embodiment, the user may enter a “proposed” meal to determine the meal's effect on the user's fitness goals. The user may then edit the proposed meal or change the proposed meal into an actual meal, e.g., after the meal is consumed. In an embodiment, the impact of the proposed meal on the user's food and caloric balance can be demonstrated by the knife 50 progressively filling with a color scheme which matches the color scheme and the degree of filling of the plate 48. Thus before the user enters the content of the meal into the application 12, the effect of the proposed meal can be seen by reviewing how much color the knife 50 has filed in. Reducing a food portion size can decrease the percentage of the knife 50 coloring. A fully colored knife 50 can be used to correspond to a fully colored food circle 20.); and 
the nutritional performance data comprising a graph or chart that indicates nutritional consumption of the user over time output nutritional performance data comprising a graph or chart that indicates nutritional consumption of the user over time (Landers, fig. 6 and fig, 10 and paragraphs [0061]-[0063], [0099] and [0103] discuss displaying charts/graphs indicating the user’s fitness and nutritional consumption over time.) to compensate for user inaccuracies in food portion size estimates and provide a user with metabolically related health parameters that are simply and readily understandable (Landers, paragraphs [0004] and [0125]).

Prisk as modified by Landers does not appear to explicitly disclose the application of a machine learning model to the user's demographic parameters and the portion size value, said machine learning model is based on the aggregated food or beverage consumption inputs of users, wherein the aggregated food or beverage consumption inputs comprise responses from the plurality of users of a portion size value on the standardized scale associated with a known quantity of food or beverage.
Akogo teaches that it was old and well known in the art of machine learning at the time of the filing to determine a likelihood that the selection of the portion size value is an accurate estimation of the quantity of food or beverage ingested by the user based on an application of a machine learning model to the user's demographic parameters and the portion size value (Akogo, Abstract and page 3 discuss that a machine learning model was used to determine the estimated actual amount of food consumed based on demographics and the perceived amount of food consumed.), said machine learning model is based on the aggregated food or beverage consumption inputs of users, wherein the aggregated food or beverage consumption inputs comprise responses from Akogo, pages 3-5 discuss that the data used to train the model is based on user’s input of perceived food consumed, actual amount of food consumed and demographics.) to accurately estimate food consumption for food portion size control and nutritional management of diseases (Akogo, page 8).
Therefore it would have been obvious to one ordinary skill in the art of machine learning at the time of the invention/filing to modify the system of Prisk as modified by Landers to incorporate the limitations above, as taught by Akogo, in order to accurately estimate food consumption for food portion size control and nutritional management of diseases. For example, the modified system would uses the machine learning as taught by Akogo instead or in combination with the assessing the user's energy balance including his/her intrinsic metabolism of Landers to compensate for user inaccuracies in food portion size estimates.

Regarding claim 2, Prisk further discloses wherein the user's demographic parameters comprise at least one of: gender, weight, height, or age (Paragraph [0048] discusses receiving user information including height, weight, age and gender.).

Regarding claim 3, Prisk further discloses wherein the user's lifestyle parameters and norms comprise an estimated average level of exertion or frequency of physical activity (Paragraphs [0059]-[0065] discuss the user’s activity factor includes sedentary, lightly active, moderately active, and very active.).

Regarding claim 4, Prisk further discloses wherein the user's lifestyle parameters and norms comprise data associated with the at least one monitoring device comprising at least one of: a smart weight scale, physical activity monitor, or glucose monitor (Paragraphs [0059] and [0063] discuss that the activity data may come from activity monitors.).

Regarding claim 5, Prisk further discloses wherein the application is configured to receive a user's current fitness goal (Paragraphs [0062]-[0065] discuss receiving a user’s fitness goal, such as build muscle, lean up, health maintenance, etc.).

Regarding claim 6, Prisk further discloses wherein the user's current fitness goal comprises at least one of: body building, weight maintenance, or fat loss (Paragraphs [0062]-[0065]).

Regarding claim 7, Prisk further discloses wherein the application is configured to determine one or more nutrition benchmarks based on the user's current fitness goal (Paragraph [0062] discusses determining the target calories per day based on the user’s goal.).

Regarding claim 8, Prisk further discloses wherein the user set benchmarks comprise one or more updated nutrition benchmarks based on user-generated modifications to the one or more nutrition benchmarks (Paragraphs [0062], [0066] and [0116] discuss that the user determined goal determines the target calories and target macronutrients per day. This goal and target calories may be changed/adjusted/updated to fit whatever goal the user chooses.).

Regarding claim 9, Prisk further discloses wherein the user-generated modifications are limited by the basic metabolic rate or adjusted basic metabolic rate (Paragraphs [0059] and [0062] discuss that the user goals and target calories are dependent on the BMR of the user.).

Regarding claim 10, Prisk does not appear to explicitly disclose, but Landers teaches that it was old and well known in the art of managing health and fitness at the time of the filing wherein the graph or chart that indicates nutritional consumption comprises a moving average nutrition against the user set benchmarks (Paragraph [0089] and [0092] discuss that a running average health quotient may be provided which indicates the user’s food intake and goal weight. Also see figs. 6 and 10.) to provide a user with metabolically related health parameters that are simply and readily understandable (Landers, paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art of managing health and fitness at the time of the filing to modify the output of Prisk such that the graph or chart that indicates nutritional consumption comprises a moving average nutrition against the user set benchmarks, as taught by Landers, in order to provide a user with metabolically related health parameters that are simply and readily understandable. 

Regarding claim 11, Prisk does not appear to explicitly disclose, but Landers teaches that it was old and well known in the art of managing health and fitness at the time of the filing wherein the application is configured to analyze the beverage or food consumption input to determine a projection of the user's body composition (Landers, paragraph [0156] discusses that the system and method may comprise the food intake information input and weight information input unit further comprising the computing device configured to display a prediction of fitness performance based at least in part on a current metabolic rate for the user. The current metabolic rate may be computed by the computing device based on a difference between a predicted change in weight for a selected period of time and an actual measured change in weight for the selected period of time. The displayed prediction may comprise a graphical fitness prediction chart including perhaps a graphical fitness prediction chart.) to provide a user with metabolically related health parameters that are simply and readily understandable (Landers, paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art of managing health and fitness at the time of the filing to modify the output of Prisk such that the application is configured to analyze the beverage or food consumption input to determine a projection of the user's body composition, as taught by Landers, in order to provide a user with metabolically related health parameters that are simply and readily understandable. 

Regarding claim 12, Prisk further discloses wherein the adjustment to the food or beverage consumption input comprises: a change in the type of food or beverage or a  (Paragraphs [0077]-[0080] discuss that the alert represents that the meal is above/below a target for calories and macronutrients to prompt a user add/remove a food to increase/decrease the calories and macronutrients. Paragraph [0113] also discusses that the portion size of the meal can be changed in response to the meal calories and macronutrients being above/below the target.)

Regarding claim 14, Prisk does not appear to explicitly disclose, but Landers teaches that it was old and well known in the art of managing health and fitness at the time of the filing wherein the application is configured to determine a target caloric burn per user workout based on the adjusted basic metabolic rate (Landers, paragraph [0034]-[0035], [0056], [0077] and [0127]-[0132] discuss that an expected number of activity units during an exercise timeframe is determined, which may be represented as calories burned. The activity units are determined based on a current calculated metabolic rate.) to provide a user with metabolically related health parameters that are simply and readily understandable (Landers, paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art of managing health and fitness at the time of the filing to modify the output of Prisk such that the application is configured to determine a target caloric burn per user workout based on the adjusted basic metabolic rate, as taught by Landers, in order to provide a user with metabolically related health parameters that are simply and readily understandable. For example, the system of Prisk could be modified determine how many calories should be burned per workout to achieve the user goal.

Regarding claims 15-24: all limitations as recited have been analyzed and rejected with respect to claims 1-10.  Claims 15-24 pertain to a method for streamlined nutrition tracking, corresponding to the system for streamlined nutrition tracking of claims 1-10. Claims 15-24 do not teach or define any new limitations beyond claims 1-10; therefore claims 15-24 are rejected under the same rationale.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Prisk (U.S. Pub. No. 2017/0053551) in view of Landers (U.S. Pub. No. 2013/0138230), Akogo et al. (FoodEstNet: Estimating True Food Consumption with Machine Learning) and Adamowicz (U.S. Pub. No. 2011/0318717).
Regarding claim 13, Prisk does not appear to explicitly disclose, but Adamowicz teaches that it was old and well known in the art of nutrition guidance at the time of the filing wherein the application is configured to: receive a user indication of an unknown food or beverage; request information associated with the unknown food or beverage; and determine an identity of the unknown food or beverage based on the requested information (Adamowicz, paragraphs [0032]-[0041] discusses that a user selects a prompt to input a food item, construed as unknown to the system, which requests a user provide food input data, such as via a camera. The system then determines the identity of the food based on the food input data and a food database.) to provide people with improved food-related advice (Adamowicz, paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art of nutritional guidance at the time of the filing to modify the output of Prisk such that the .

Response to Arguments
Applicant's arguments filed October 22, 2021 regarding claims 1-24 being rejected under 35 U.S.C. §101 have been fully considered but they are not persuasive.
Applicant argues that a nutritionist cannot perform machine learning models which are based on responses from a plurality of users of a portion size on the standardized scale associated with a known quantity of food or beverage size in the human mind and thus the claims are not directed to a mental process.
However, as discussed above, the claim are directed to both a method of organizing human activity and mental processes. A learning model at its most basic level is simply an abstract mental process which can be performed in the human mind. A human is more than capable of receiving portion size estimates from others and using a mental model to determine the accuracy of the estimations. For example, a human may determine that clients always under report a portion size of a known type of meal (i.e. pasta). The use of machine learning as recited in the claim is akin to applying the abstract idea on a machine/computer as it is recited at such a high level (i.e. no details as to what model is used, how it is trained, how a likelihood is determined, etc.). 

Applicant argues that the claims are similar to Finjan as they improve nutritional user interfaces. However, there is no indication that the claims improve the functioning of a computer as in Finjan, but rather use the user interface/computer as a tool to perform the abstract idea. While the claims may provide an improved method for tracking nutrition, this is not an improvement to a technology or a user interface. 

Applicant’s arguments with respect to step 2B are addressed above as the alleged significantly more limitations are simply the application of the abstract idea on a computer, which does not amount to significantly more.

Applicant's arguments filed October 22, 2021 regarding claims 1-24 being rejected under 35 U.S.C. §103 have been fully considered but they are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686